PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/964,244
Filing Date: 27 Apr 2018
Appellant(s): MARK ZAREMSKI



__________________
KEVIN ERICKSON
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/27/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/28/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The examiner notes that a “blanket” is not being claimed. The Abraham reference was used to show that the use of a blanket within a container would be obvious.
Appellant argues that the prior art’s garment bags are not known for packing and storing blankets. The examiner disagrees. It is the examiner’s position that luggage or garment bags could be used to store blankets.
In response to appellant's arguments against the references individually (i.e., that Abraham does not include any flap), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant's argument that Bomes is not intended to be used as a storage bag for a blanket, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
   	Appellant further asserts that the examiner’s statement that Bomes container is “capable” of holding a blanket is based upon hindsight. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant further argues that Bomes does not provide or suggest flaps “sewn where the bottom of the body meets a side of the plurality of the sides”. Contrary to appellant’s argument, it is the examiner’s position that Bomes marked-up figs. 2-3 clearly show the flaps being sawn where the bottom of the body meets a side of the plurality of sides.

    PNG
    media_image2.png
    409
    789
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    785
    media_image3.png
    Greyscale

Appellant further argues that Baychar’s Boot liner fabric is not a likely combination with Bomes. However, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Baychar is in the field of appellant’s endeavor as Baychar is also an item that holds other items. Both devices of Baychar and the instant invention are devices that protect contents and therefore are analogous art.
Appellant further agrees that Godshaw’s flaps 80, 82 gave a similar structure as the invention but argues that without knowledge of Appellant’s invention, there is no basis to use these flaps to hold a blanket within a storage case. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, appellant argues that the Godshaw reference does not provide or suggest flaps “sawn where the bottom of the body meets a side of the plurality of sides”. However, it is the examiner’s position that that limitation is disclosed in the primary reference Bomes as shown in the marked-up figs. 2-3 above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues that there is no teaching or suggestion in Abraham to incorporate any flap within the storage interior. However, as clearly stated on pages 3-4 of the final rejection dated  1/28/22, the flaps are taught in Bomes and Godshaw.
Regarding applicant’s argument that there is no teaching or suggestion in Abraham to incorporate any flap within the storage interior, it is noted that Abraham is not used for the teaching of flaps. The references being used for the teaching of flaps are Bomes and Godshaw. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant's argument that one of ordinary skill in the art would not have considered the structures of the items of Bomes, Godshaw and Abraham interchangeable, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bomes, Godshaw and Abraham are all in the field of appellant’s endeavor (i.e., the field of containers for wearable products).
Appellant further argues that one of ordinary skill in the art would not have found it obvious to add flaps to a bottom of a storage case interior based upon the side flaps of Bomes and/ or the fold-open case of Godshaw. However, marked-up fig. 2 of Bomes, reproduced below clearly shows that Bomes discloses flaps on a bottom of a storage interior.

    PNG
    media_image4.png
    412
    903
    media_image4.png
    Greyscale



Applicant further argues that the application is not apparent from the applied prior art teachings without first knowing appellant’s claimed invention and using that invention as a roadmap for the rearrangement of individual components to meet the claimed. However, it is the examiner’s position that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claim 20, appellant argues that there would be no need to include the extra shirt sleeve folding flaps 60. 62 of Godshaw. However, as stated on page 4 of the final rejection dated 1/28/22, the need to include extra shirt sleeve folding flaps is to separate the layers of the article in order to minimize wrinkles.
Regarding claims 23 and 24, appellant argues that the fact that the flaps on each side of the instant invention have different lengths is not a mere size adjustment of one element based upon an optimal range. However, it is the examiner’s position that as taught by Godshaw in fig.3 , different flap length and width were recognized in the art at the time the invention was filed.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 21, appellant argues that one of ordinary skill in the art would not have found any suggestion or motivation in Simons or the combination to use four flaps sewn in a blanket storage bag. Contrary to appellant’s argument, it is the examiner’s position that in fig. 3 Godshaw teaches four flaps (i.e., 2 flaps 60 and flaps 80). 
Regarding claim 22, appellant argues that Simons does not disclose or suggest any single item folded four times about four flaps within a storage bag. However, it is the examiner’s position that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLAINE G NEWAY/Examiner, Art Unit 3735     

                                                                                                                                                                                                   Conferees:

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.